DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed May 12, 2021 has been entered. Claims 1-14 are pending. Claims 4, 6 and 11 have been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Uses of Copper Compounds” (4 pages dated Oct. 14, 2011, Retrieved from Internet URL: https://web.archive.orq/web/20141014152741/https://www.copper.org/resources/properties/compounds/copper_sulfate02.html.)  in view of EFSA (“Scientific Opinion on the safety and efficacy of copper compounds (E4) as feed additives for all animal species”, European Food Safety Authority, ESFA Journal 2012;10(12):2969) and Beef (“Mineral and Vitamin Nutrition for Beef Cattle”, The Beef Site, Sept. 6, 2008, pages 1-17, Retrieved from Internet URL: https://www.thebeefsite.com/articles/1549/mineral-and-vitamin-nutrition-for-beef-cattle/).  
Regarding claim 1, Copper Compounds discloses that copper sulfate can be used in agriculture in the form of Bordeaux and Burgundy mixtures, animal licks, or incorporating into feedstuff (page 1, paragraph 1 and page 2/3, last paragraph and page 3/3, first paragraph).

While Copper Compounds discloses that use of copper sulfate in the form of an animal lick or incorporating in feedstuff, Copper Compounds fails to specifically disclose the use of copper-calcium sulfate. 
However, Copper Compounds discloses that the copper sulfate can be combined with other minerals and vitamins in the form of carefully blended supplements in the feedstuff. 
EFSA discloses the use of copper sulfate as a feed additive for animals (Abstract). EFSA further teaches that copper interacts with calcium for gastrointestinal absorption and metabolism (page 9).
Beef further teaches that it is known in the art for calcium sulfate to be added to animal feed as a supplement in order to ensure the animal has a sufficient amount of calcium to support bodily functions, such as bone formation and maintenance, blood clotting, muscle contraction, heart regulation, etc. (Page 3).
As Copper Compounds discloses that copper sulfate can be combined with other minerals and EFSA discloses that copper sulfate interacts with calcium for gastrointestinal absorption and metabolism while Beef discloses that it is known in the art to animal feed to be supplemented with calcium sulfate, it would have been obvious to one of ordinary skill in the art to combine the copper sulfate of Copper Compounds with calcium as taught by EFSA and Beef to provide a single copper-calcium sulfate feed additive. Doing so would yield the predictable result of ensuring copper and 
Further, as stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
	 In the instant case, both copper sulfate and calcium sulfate are known in the art as a feed supplement for animals to cure deficiencies and therefore it would have been obvious to combine the two in the form of a third composition, cooper calcium sulfate, that is used for the same purpose of supplementing animal feed with minerals to cure deficiencies. 
	
Regarding claim 2, Copper Compounds discloses that the administration of copper sulfate in animal feedstuff produces increased growth rate, which is considered to correspond to applicant’s animal growth promoter (see page 3/3) 
Copper Compounds in view of EFSA and Beef discloses the use of a copper-calcium sulfate supplement and therefore, such supplement would be expected to provide all the benefits associated with copper sulfate and calcium sulfate, including a growth promoter as described above.
Regarding claims 3, Copper Compounds further teaches that copper sulfate feed additive corrects copper deficiency in animals and is therefore considered to be a basic nutritional supplement to remedy copper deficiency (see page 2/3).
Copper Compounds in view of EFSA and Beef discloses the use of a copper-calcium sulfate supplement and therefore, such supplement would be expected to provide all the benefits associated with copper sulfate and calcium sulfate, including a basic nutritional supplement to remedy copper deficiency as described above. 
Regarding claim 4, as stated above with respect to claim 2, the copper sulfate supplement can be used as a growth promoter. Copper Compounds in view of EFSA and Beef discloses the use of a copper-calcium sulfate supplement and therefore, such supplement would be expected to provide all the benefits associated with copper sulfate and calcium sulfate, including a growth promoter to use as a substitute for copper sulfate.
Regarding claims 5 and 10, Copper Compounds further discloses an amount of copper sulfate which can be added to animal feedstuff in an amount of “up to as much as 0.1%” (page 3/3), which includes zero and is therefore a range of 0 to 0.1% and overlaps the claimed range of 10 to 200 ppm, or 0.001% to 0.02%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to include the combined compound, copper calcium sulfate, of the prior art in the same amount as Copper Compounds discloses that such amount is suitable as a feed supplement for animals in order to correct copper deficiency. 
Regarding claims 6-8, 11-13, Copper Compounds discloses that the feedstuff can be used to feed pigs and chickens at page 3/3 and therefore meets poultry, livestock and pigs of the instant claims.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Uses of Copper Compounds” (4 pages dated Oct. 14, 2011, Retrieved from Internet URL: https://web.archive.orq/web/20141014152741/https://www.copper.org/resources/properties/compounds/copper_sulfate02.html.), EFSA (“Scientific Opinion on the safety and efficacy of copper compounds (E4) as feed additives for all animal species”, European Food Safety Authority, ESFA Journal 2012;10(12):2969) and Beef (“Mineral and Vitamin Nutrition for Beef Cattle”, The Beef Site, Sept. 6, 2008, pages 1-17, Retrieved from Internet URL: https://www.thebeefsite.com/articles/1549/mineral-and-vitamin-nutrition-for-beef-cattle/) as applied to claims 6 and 11 above, and further in view of Robinson et al. (Aquaculture, 53 (1986) pp. 263-270) and Clearwater et al. (Comp. Biochem. & Physiol. Part C 132 (2002) pp. 269-313).
Regarding claims 9 and 14, as stated above, Copper Compounds in view of EFSAand Beef teach adding copper-calcium sulfate to pig and chicken feedstuff, but fails to teach using the feed additive for aquatic animals. 
Clearwater discloses that copper is useful for fish (page 270, col. 1). Robinson discloses that calcium is also valuable as a nutrient for fish growth (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art to use the copper-calcium sulfate compound as described above as a feed additive for aquatics animals. Doing so would yield the predictable result of preventing copper deficiency and ensuring growth for the aquatic animals.


Response to Arguments
Applicant’s amendments and arguments have overcome the 112(b) rejections from the previous Office Action and therefore they have been withdrawn. 
Applicant’s arguments with respect to the 103 rejection from the previous Office Action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Beef, which teaches the beneficial use of calcium sulfate.

	 In the instant case, both copper sulfate and calcium sulfate are known in the art as a feed supplement for animals to cure deficiencies and therefore it would have been obvious to combine the two in the form of a third composition, cooper calcium sulfate, that is used for the same purpose of supplementing animal feed with minerals to cure deficiencies. 
For the reasons stated above, a 103 rejection is maintained. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHANIE A COX/Examiner, Art Unit 1791